The respective attorneys for the parties on this appeal from an order of the Supreme Court, Westchester County, entered July 22, 1975, have agreed that the appeal be withdrawn, after a conference in this court before Mr. Justice Gittleson on October 24, 1975, and thereupon signed a stipulation to such effect and including other provisions. In accordance with the foregoing, the appeal is deemed withdrawn, without costs, and it is further ordered that the case proceed to trial on November 7, 1975, subject to any further order which may be made by the trial court as to the Trial Calendar. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.